DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The claims recite the processor using current being applied to the PM motor and a voltage being applied to the PM motor for estimating the rotor angle of the PM motor. However, the drawings show the processor is using values of current and voltage applied to transformer (106) and the long cable 108 which are totally different from the values of current and motor applied to the motor. Therefore, this feature must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 18-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the processor using values of current and voltage applied to transformer (106) and the long cable 108 which are totally different from current and voltage values applied to the motor, does not reasonably provide enablement for estimating load angle using current and voltage applied to the motor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims recite the processor using current and voltage values being applied to the PM motor for estimating the rotor angle of the PM motor. However, the specification disclose the processor is receiving current and voltages different what is claimed. Therefore, claims are vague and unclear and leave the reader in doubt as to the meaning of the technical feature to which it refers, thereby rendering the definition of the subject-matter of said claim unclear.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5-10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Hoyte et al. (US 20170138159 A1) in view of Nondahl et al. (US 20150002067 A1).	
	Re. claims 1 and 18, Hoyte disclose a method/processor (Fig. 4) for controlling a permanent magnet (PM) synchronous motor (110), comprising: 
estimating a load angle of the PM motor (“For every torque load, there is an optimized ratio of the q-axis current (Iq) to the d-axis current (Id). The ratio of these currents is referred to as “theta.” As the torque load or other operational dynamics change, the theta ratio may become suboptimal” ¶. [0025], a person skills in the art will appreciate that the load angle is nothing but the inverse tangent of the ratio theta                           
                            l
                            o
                            a
                            d
                             
                            A
                            n
                            g
                            l
                            e
                            =
                             
                            
                                
                                    
                                        
                                            tan
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    (
                                    
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    q
                                                
                                            
                                        
                                        
                                            
                                                
                                                    I
                                                
                                                
                                                    d
                                                
                                            
                                        
                                    
                                    )
                                
                            
                        
                    . 
Nondahl figures 7 and 8 teaches the load angle and power factor are derived from the ratio of the q-axis current (Iq) to the d-axis current (Id).  Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to use the angle load instead of its inverse tangent Therefore, eliminating the need for complex calculation and reducing the overall execution time to quickly determining the angle load).
determining a voltage adjustment value for the PM motor based at least on the estimated load angle of the PM motor (see Fig. 6, see performance variable wherein “The performance variable can be an actual or estimated value for an aspect of the operation of the motor 110. Performance variables (V) include rotational speed [voltage], average current draw, efficiency, power output, and power density ¶. [0028])
determining a voltage to be applied to the PM motor based on the voltage adjustment value (see Fig. 4 wherein the optimization algorithm taught in Hoyte determine the voltage vectors (Vq) and (Vd)).
Re. claims 5-6, reference to figure 6 and its associate text.
Re. claims 7-10 and 20, see Hoyte figure 6 and Nondahl figure 7 and 8 wherein the load angle and power factor are derived from the ratio                         
                            (
                            
                                
                                    
                                        
                                            I
                                        
                                        
                                            q
                                        
                                    
                                
                                
                                    
                                        
                                            I
                                        
                                        
                                            d
                                        
                                    
                                
                            
                            )
                        
                     of the q-axis current (Iq) to the d-axis current (Id) taught in Hoyte 
Allowable Subject Matter
6.	Claims 2-4 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846